Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following informalities:
Fig 1 shows item 116 which is not defined in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 15 and 18 are objected to because of the following informalities:
	The use of the double hyphen, on lines 2 and 3 of claims 15 and 18 respectively, is grammatically incorrect. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13:
It is unclear if “the recesses” of claim 13 are the recesses of the upper or lower grinding components as recited in claim 12. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5, 7-15 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camitta, Joshua (US20130214068A1) hereinafter referred to as “Camitta”.
Regarding Claim 1:
Camitta discloses a container (Fig 1 – the cross-sectional view of the shredder comprises a container), comprising: a body (Fig 2 – item 32), a cover (Fig 2 – item 64), and a grinder (Annotated below in Fig 2), wherein the body comprises a primary storage area compartment (Fig 1 – item 36), and wherein the grinder comprises both a grinding area compartment (Annotated below in Fig 1) and a secondary storage area compartment (Annotated below in Fig 1).

    PNG
    media_image1.png
    534
    500
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    529
    682
    media_image2.png
    Greyscale

Regarding Claim 2:
Camitta discloses the container of claim 1, wherein the grinder further comprises a lid (Annotated above in Fig 1) that closes off the secondary storage area compartment.
Regarding Claim 3:
Camitta discloses the container of claim 1, wherein the primary storage area compartment (Fig 1 – item 36) is larger than the secondary storage area compartment (Annotated below in Fig 1). The volume defined by the primary storage area is inherently larger than the secondary since the secondary storage area is of the same diameter as the primary, however its volume decreases with the conical perimeter (Fig 1 item 34B) relative to the primary storage area. 
Regarding Claim 4:
Camitta discloses the container of claim 3, wherein the grinder (Annotated above in Fig 2) partially nests within the body (Fig 2 – item 32) of the container (Fig 1 – the cross-sectional view of the shredder comprises a container) and the cover (Fig 2 – item 64) fits over the grinder when secured to the body of the container, whereby the grinder is enclosed within the container. As shown in Fig 1, the 
Regarding Claim 5:
Camitta discloses the container of claim 1, wherein the grinder comprises a lower grinding component (Fig 2 – items 36 and 34) and an upper grinding component (Fig 2 – item 54) that partially nests within the lower grinding component (As the upper grinding component’s teeth interdigitate with the lower grinding component’s teeth upon use of the device the upper grinding component is considered to partially nest within the lower grinding component).
Regarding Claim 7:
Camitta discloses the container of claim 5, wherein the lower grinding component (Fig 2 – items 36 and 34) comprises a recess (Annotated below in Fig 3) comprising the grinding area compartment (annotated above in Fig 1). The recessed space between the annular teeth (Fig 3 – item 40) of the lower grinding component comprises the grinding area compartment. 

    PNG
    media_image3.png
    543
    635
    media_image3.png
    Greyscale

Regarding Claim 8:
Camitta discloses the container of claim 5, wherein the upper grinding component (Fig 2 – item 54) is inserted into and partially received within the recess of the lower grinding component (Fig 2 – items 36 and 34) to form the grinder (Annotated above in Fig 2). Fig 2 shows the upper grinding component inserted into and partially received within the recess of the lower grinding component.
Regarding Claim 9:
Camitta discloses the container of claim 5, wherein the grinder (Annotated above in Fig 2) partially nests within the body (Fig 2 – item 32) of the container and wherein the cover (Fig 2 – item 64) fits over the grinder when secured to the body of the grinder, whereby the grinder is enclosed within the body and cover of the container (Fig 1 shows the grinder enclosed within the body and cover).
Regarding Claim 10:
Camitta discloses the container of claim 5, wherein the lower grinding component (Fig 2 – items 36 and 34) partially nests within the body (Fig 2 – item 32) of the container and wherein the cover (Fig 2 – item 64) fits over the upper grinding component (Fig 2 – item 54) and partially over the lower grinding component when the cover is secured to the body of the grinder, whereby the grinder is enclosed within the body and cover of the container (Fig 1 shows the grinder enclosed within the body and cover).
Regarding Claim 11:
Camitta discloses the container of claim 5, wherein the lower grinding component (Fig 2 – items 36 and 34) comprises a first plurality of grinding elements (Fig 3 – item 40) located on a bottom interior surface (Fig 3 – item 36A) thereof in the form of spaced apart protuberances comprising grinding teeth, wherein the upper grinding component (Fig 2 – item 54) comprises a second plurality of grinding elements (Fig 3 – item 58) located on a bottom exterior surface (Fig 1 – item 54A) thereof in the form of spaced apart protuberances comprising grinding teeth (Fig 3 – item R4), and wherein the teeth of the lower grinding component are configured to extend adjacent the teeth of the upper grinding 
Regarding Claim 12:
Camitta discloses the container of claim 5, wherein the lower grinding component (Fig 2 – items 36 and 34) comprises a bottom interior surface (Fig 3 – item 36A) that is contoured to form recesses therein (The bottom surface 36A is contoured to form recesses which in part define the grinding teeth profiles), wherein the upper grinding component comprises a bottom exterior surface that is contoured to form recesses therein (The bottom surface 54A is contoured to form recesses which in part define the grinding teeth profiles).
Regarding Claim 13:
Camitta discloses the container of claim 12, wherein the recesses are concave (Paragraph 0032, line 3).
Regarding Claim 14:
Camitta discloses the container of claim 12, wherein the lower grinding component (Fig 2 – items 36 and 34) is secured to the body (Fig 2 – item 32) of the container by a threaded connection (Paragraph 0026, lines 1-4).
Regarding Claim 15:
Camitta discloses the container of claim 14, wherein the lower grinding component comprises threads on an outer surface thereof (Fig 2 – item 34 comprises threads on an outer surface), and the container comprises corresponding threads on an inner surface (Fig 2 – item 32C) of a rim of the body (Fig 2 – item 32), by which the lower grinding component (Fig 2 – items 36 and 34) screws onto the body of the container.
Regarding Claim 31:
.
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hainbach, Mark (US8695906B2), hereinafter referred to as “Hainbach”.
Regarding Claim 22:
Hainbach discloses a container (Fig 1 – item 10) when assembled, comprising: a body (Fig 3 – item 40), a cover (Fig 2 – item 12), and a lower grinding component (Fig 3 – item 44) and an upper grinding component (Fig 3 – item 26), wherein the body comprises a primary storage area compartment (Fig 3 – item 42), wherein the lower grinding component comprises a grinding area compartment (The interstitial space between grinding components are interpreted to comprise a grinding area compartment), and wherein the upper grinding component comprises a secondary storage area compartment (Fig 3 – item 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Camitta, Joshua (US20130214068A1) in view of Hainbach, Mark (US8695906B2), hereinafter referred to as “Hainbach”.
Regarding Claim 6:
Camitta discloses the container of claim 5. However, Camitta is silent to wherein the upper grinding component comprises the secondary storage area compartment.
Hainbach teaches a device for combined herb storage and grinder. Hainbach further teaches wherein the upper grinding component (Fig 3 – item 16) comprises the secondary storage area compartment (Fig 3 – item 22).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the upper grinding component of Camitta by incorporating an herb storage receptacle into the upper grinding component so as to selectively grind an amount of herbs placed between the receptacle and the cup as taught by Hainbach.
Regarding Claim 19:
Camitta discloses the container of claim 1. However, Camitta is silent to wherein the cover forms an airtight engagement with the body.
Hainbach teaches wherein the cover (Fig 4 – item 12) forms an airtight engagement with the body (Col 2, lines 32-34).  It would have been obvious to one of ordinary skill, before the effective filing date, to modify Camitta having to include an airtight engagement as taught by Hainbach.
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Camitta, Joshua (US20130214068A1) in view of Chan, Erik (US9730554B2), hereinafter referred to as “Chan”.
Regarding Claim 18:
Camitta discloses the container of claim 1. However, Camitta is silent to wherein the cover comprises threads on an inner surface thereof--and the container comprises corresponding threads on an outer surface of a rim of the body--by which the cover screws onto the body of the container.

It would have been obvious to one of ordinary skill, before the effective filing date, to modify the grinder device of Camitta by incorporating a threaded connection into the lid and an outer surface of the body in order to create an airtight engagement of the lid as taught by Chan. 
Regarding Claim 21:
Camitta discloses the container of claim 1. However, Camitta is silent to wherein the cover and body of the container are configured to provide for primary storage without the presence of the grinder; and wherein the grinder is configured to provide grinding and secondary storage without the presence of the cover and the body.
Chan teaches wherein the cover and body of the container are configured to provide for primary storage without the presence of the grinder; and wherein the grinder is configured to provide grinding and secondary storage without the presence of the cover and the body (Col 8, lines 44-56, teach that the grinder lids comprising grinding elements may be removed from the body to provide a grinding and storage means, then the herbs may be kept in the compartment body separately).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725  

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725